Exhibit 10.35

DAVITA INC. DEFERRED BONUS PLAN

 

 

AMENDMENT #1

 

 

WHEREAS, Section 10.1 of the DaVita Inc. Deferred Bonus Plan (the “Plan”)
provides that the DaVita Inc. (the “Plan Sponsor”) has the right to amend the
Plan at any time;

WHEREAS, the Plan is made up of an Adoption Agreement (the “Adoption Agreement”)
and a basic plan document (the “Base Plan”) which together constitute the Plan;

WHEREAS, the Plan Sponsor desires to amend the Plan to comply with the final
regulations issued under Section 409A of the Internal Revenue Code of 1986, as
amended;

NOW THEREFORE, the Plan Sponsor hereby amends the Plan as follows:

1. Effective January 1, 2009, Section 9.8 of the Base Plan hereby is amended to
read in its entirety as follows:

9.8 Permissible Delays in Payment. Distributions may be delayed beyond the date
payment would otherwise occur in accordance with the provisions of Articles 8
and 9 in any of the following circumstances:

(a) The Employer may delay payment if it reasonably anticipates that its
deduction with respect to such payment would not be permitted by the application
of Section 162(m) of the Code; provided that the payment is made either
(i) during the first taxable year in which the Employer reasonably anticipates,
or should reasonably anticipate, that if the payment is made during such year,
the deduction of such payment will not be barred by application of
Section 162(m) of the Code or (ii) during the period beginning with the date of
the Participant’s Separation from Service and ending on the later of the last
day of the taxable year in which such Separation from Service occurred or the
15th day of the third month following the Separation from Service, and provided
further that where any scheduled payment to a Participant is delayed in
accordance with this sentence, the delay in payment will be treated as a
subsequent deferral election unless all scheduled payments to that Participant
that could be delayed in accordance with this sentence are also delayed.

(b) The Employer may delay payment if it reasonably anticipates that the making
of the payment will violate Federal Securities Laws or other applicable law;
provided that the payment is made at the earliest date at which the Employer
reasonably anticipates that the making of the payment will not cause such
violation. The making of a payment that would cause inclusion in gross income or
the application of any penalty provision or other provision of the Internal
Revenue Code is not treated as a violation of applicable law.

 

-1-



--------------------------------------------------------------------------------

(c) The Employer may delay a payment upon such other events and conditions as
the Secretary of the Treasury may prescribe in generally applicable guidance
published in the Internal Revenue Bulletin.

2. Effective January 1, 2009, Section 10.3 of the Base Plan hereby is amended to
read in its entirety as follows:

10.3 Other Plan Terminations. The Plan Sponsor retains the discretion to
terminate and liquidate the Plan, provided that:

(a) the termination and liquidation does not occur proximate to a downturn in
the financial health of the Plan Sponsor or the Employer;

(b) all arrangements sponsored by the Plan Sponsor and the Employer that would
be aggregated with the terminated and liquidated Plan under Section 409A of the
Code if the same Participant had deferrals of compensation under such other
arrangements also are terminated and liquidated;

(c) No payments in liquidation of the Plan or other aggregated arrangements
(which would not include payments that would be payable under the terms of the
Plan and other arrangements if the termination and liquidation had not occurred)
are made within 12 months of the date the Plan Sponsor terminates the Plan;

(d) All payments are made within 24 months of the date the Plan Sponsor takes
all necessary action to irrevocably terminate and liquidate the Plan; and

(e) The Plan Sponsor and the Employer do not adopt a new plan that would be
aggregated with the terminated and liquidated Plan or other terminated and
liquidated arrangement under Treas. Reg. Section 1.409A-1(c) if the same
Participant participated in both plans, at any time within three years following
the date the Plan Sponsor takes all necessary action to irrevocably terminate
and liquidate the Plan.

3. Effective January 1, 2009, the last sentence of Section 13.4 of the Base Plan
hereby is amended to read as follows:

Notwithstanding the preceding, the benefit payable from a Participant’s Account
may be reduced, at the discretion of the Administrator, to satisfy any debt or
liability to the Employer, provided that such reduction does not result in a
prohibited acceleration of any payment under Section 409A of the Code.

 

-2-



--------------------------------------------------------------------------------

4. Effective January 1, 2009, Section 13.9(b) of the Base Plan hereby is amended
to read as follows:

(b) to the extent reasonably necessary to avoid the violation of an applicable
Federal, state, local, or foreign ethics law or conflicts of interest law
(including where such payment is reasonably necessary to permit the Participant
to participate in activities in the normal course of his or her position in
which the Participant would otherwise not be able to participate under an
applicable rule),…

5. Effective December 31, 2008, Section 1.06 of the Adoption Agreement hereby is
amended to read in its entirety as follows:

 

1.06 IDENTIFICATION DATE

The Employer has designated December 31 as the Identification Date for purposes
of determining Key Employees.